05/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 20-0526


                                       OP 20-0526
                                   _________________

RANDALL CHILDRESS and CLAUDIA
CHILDRESS,

            Plaintiffs, Appellees,
            and Cross-Appellants.
                                                                  ORDER
      v.

COSTCO WHOLESALE CORPORATION,

            Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jay S. Bybee and the Honorable Daniel P. Collins, Circuit Judges, and the
Honorable James Alan Soto, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 12 2021